DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an axial shaft passage diameter” recited in claims 7-8 and 18-19; “a first shaft diameter” recited in claims 19 and 21 and “a radially-extending shaft passage diameter” recited in claims 9-10 and 20-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Specification
3.	 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first rotor first working portion”, “first rotor second working portion”, “second rotor first working portion”, “second rotor second working portion”, “first portion’ and “second portion” recited in claims 1, 11-12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
first rotor first working portion and first rotor second working portion ---> the specification describes as “The first rotor 12 of the embodiment illustrated in FIG. 1 includes first helical lobes 16 and second helical lobes 18” (see specification, page 7, para. [0016], lines 8-9).
second rotor first working portion, second rotor second working portion, first portion and second portion---> the specification describes as “The second rotor 14 has a first portion 20 configured to mesh with the first helical lobes 16 and a second portion 22 configured to mesh with the second helical lobes 18. …... In an embodiment, the first portion 20 is configured to rotate independently from the second portion 22 by virtue of at least the passage 36 (shown in FIG. 1), described in further detail below, being configured to allow lubricant to pass or circulate between the first and second portions 20, 22 and the second shaft 28, thereby forming internal bearing surfaces between each of the first and second portions 20, 22 and the second shaft 28” (see specification, page 8, para. [0019], lines 12-16 to page 9, lines 1-7).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8, 10-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 8, 10, 19 and 21, the term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not 
- Claim 11, the limitation “the first portion” and “the second portion” renders the claim  indefinite because it is unclear the first/second potion of the first rotor (12) or first/second potion of the second rotor (14) since claim 11 depends on claim 1. Appropriate correction is required.
	- Claim 11 recites the limitation "the first portion" in line 1 and "the second portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 13, the term “less than” is a relative term which renders the claims indefinite.  The term "less than" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	- Claim 16, the limitation “the second shaft is fixed for rotation with the casing” renders the claim indefinite because it is unclear how the second shaft is fixed with the casing; therefore, the second shaft rotates with the casing. Additionally, the limitation "the second shaft is fixed for rotation with the casing" renders the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the 
patent protection desired, the scope of the claim is unascertainable.
	- Claim 19 recites the limitation "the second shaft diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- The claims not specifically mentioned are indefinite since they depended from one of the above claims.	For the purpose of this Office action, the claims 8, 10-11 and 13-21 will be examined as best understood by the examiner.
Claim Objections
7.	Claim 6 and 15 are objected to because of the following informalities: 
		- claim 6: on page 13, line 2, “the passage” should be changed to --the axially-	extending passage --.  
		- claim 15: on page 15, line 2, “the passage” should be changed to --the axially-	extending passage --.  
	Appropriate correction is required.
8.	Claim 7-10 and 18-21 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “an axial shaft passage dimeter”, “a first shaft diameter” and “a radially-extending shaft passage” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albright et al. (Albright) (Patent Number 2,714,857).   
	Regarding claim 1, as shown in Figs. 1-2, Albright discloses a fluid machine comprising: a first rotor 18, 19 having a first rotor first working portion 18 and a first rotor second working portion 19; and a second rotor 20, 21 having a second rotor first working portion 20 configured to 
	Regarding claim 2, Albright discloses further comprising a first shaft 16 fixed for rotation with the first rotor 18, 19.     
	Regarding claim 3, Albright discloses further comprising a casing 10, 14, 15 (see col. 2, lines 10-25) rotatably supporting the first shaft 16 and at least partially enclosing the first rotor 18, 19 and the second rotor 20, 21.     
	Regarding claim 4, Albright discloses, further comprising a second shaft 17 having a shaft diameter (not numbered; however, clearly seen in the annotated Fig. 2 below) and configured to rotationally support the second rotor 20, 21.    

    PNG
    media_image1.png
    383
    696
    media_image1.png
    Greyscale

	
	Regarding claim 5, Albright discloses wherein the second rotor 20, 21 includes an axially- extending bore (see the annotated Fig. 2 above) having a bore diameter greater than the shaft diameter (not numbered; however, clearly seen in Figs. 1 and 5).
.
10.	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sennet (Publication Number DE1192055B).   
	Regarding claim 1, as shown in Figs. 1-2, Sennet discloses a fluid machine comprising: a first rotor 7; 4, 5, 6 having a first rotor first working portion 7, 4 and a first rotor second working portion 7, 5, 6; and a second rotor 8, 9; 16, 18, 30 having a second rotor first working portion configured to mesh with the first rotor first working portion 8, 9, 16 and a second rotor second working portion 8, 9, 18, 30 configured to mesh with the first rotor second working portion and rotate independently from the second rotor first working portion (see para. [0016] to par. [0018]).   
	Regarding claim 2, Sennet discloses further comprising a first shaft 17 fixed for rotation with the first rotor.     
	Regarding claim 3, Sennet discloses further comprising a casing 1 rotatably supporting the first shaft 17 (see Fig. 1) and at least partially enclosing the first rotor 7, 4, 5, 6 and the second rotor 8, 9; 16, 18, 30.     
	Regarding claim 11, Sennet discloses wherein the first portion 8, 9, 16 axially abuts the second portion 8, 9, 18, 30 (see Fig. 2).     
	Regarding claim 12, Sennet discloses wherein the first rotor first working portion 7, 4, the first rotor second working portion 7, 5, 6, the second rotor first working portion 8, 9, 16, and the second rotor second working portion 8, 9, 18, 30 include helical lobes (see para. [0001]).

s 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (Hamilton) (Patent Number 3,922,114).   
	Regarding claim 13, as shown in Fig. 1, Hamilton discloses a fluid machine comprising: a first rotor 76 having helical lobes; a first shaft 74 fixed for rotation with the first rotor 76 and configured to be rotatably supported by a casing at a first end and a second end of the casing; a second rotor 76 having helical lobes and an axially-extending bore 124 (see Fig. 4 – see col. 6, lines 8-11)  having a bore diameter; and a second shaft 114 having a second shaft diameter that is less than the bore diameter and configured to rotationally support the second rotor 126 (see Fig. 1).   
	Regarding claim 15, Hamilton discloses further comprising an axially-extending passage (not numbered; however, read by the examiner is the passage/path between the outer peripheral surface of the second shaft 114 and the inner surface of the rotor 126 – see Fig. 1) defined between the second shaft diameter 114 and the bore diameter 124, the axially-extending passage circulating lubricant therethrough.     
	Regarding claim 16, Hamilton discloses wherein the second shaft 114 is fixed for rotation with the rotor 126.      
	Regarding claim 18, Hamilton discloses wherein at least one of the first shaft 74 and the second shaft 114 includes an axial shaft passage 84, 120 having an axial shaft passage diameter.      
	Regarding claim 20, Hamilton discloses wherein at least one of the first shaft 74 and the second shaft 114 includes a radially-extending shaft passage 140, 144 having a radially-extending shaft passage diameter (see col. 6, lines 41-50).     	

s 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirzoev et al. (Mirzoev) (Patent Number 3,922,114).   
	Regarding claim 13, as shown in Figs. 1-4, Mirzoev discloses a fluid machine comprising: a first rotor 6 having helical lobes (see col. 3, lines 61-64); a first shaft 11 fixed for rotation with the first rotor 6 and configured to be rotatably supported by a casing 1 at a first end and a second end of the casing; a second rotor 18 having helical lobes and an axially-extending bore 9, 22 (see Figs. 2-3) having a bore diameter (not numbered; however, clearly seen in Fig. 2); and a second shaft 20 having a second shaft diameter (not numbered; however, clearly seen in Fig. 2) that is less than the bore diameter and configured to rotationally support the second rotor 18 (see Figs. 2-3).   
	Regarding claim 15, Mirzoev discloses further comprising an axially-extending passage 9, 22 defined between the second shaft diameter and the bore diameter, the passage circulating lubricant therethrough.     
	Regarding claim 16, Mirzoev discloses wherein the second shaft 20 is fixed for rotation with the casing 1, 18.      
	Regarding claim 18, Mirzoev discloses wherein at least one of the first shaft 11 and the second shaft 20 includes an axial shaft passage 27, 26 having an axial shaft passage diameter.     
	Regarding claim 20, Mirzoev discloses wherein at least one of the first shaft 11 and the second shaft 20 includes a radially-extending shaft passage 14, 23 having a radially-extending shaft passage diameter.     

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Albright or Sennet in view of Moody, Jr. et al. (Moody, Jr.) (Patent Number 3,811,805).
	Albright  or Sennet discloses the invention as recited above; however, Albright  or Sennet fails to disclose an axially-extending passage defined between the shaft diameter and the bore diameter
	Regarding claim 6, as shown in Fig. 1, Moody, Jr. teaches an axially-extending passage 130 (see Figs. 1-2) defined between the shaft diameter and the bore diameter, the passage circulating lubricant therethrough (see col. 4, lines 37 to col. 5, lines 1-16); wherein at least one of the first shaft 38 and the second shaft 46 includes an axial shaft passage 66 having an axial shaft passage diameter (not claim 7); wherein the at least one of the first shaft 38 and the second shaft 46 includes a shaft diameter (see Fig. 1) (claim 8); wherein at least one of the first shaft 38 and the second shaft 46 includes a radially-extending shaft passage 110, 122, 124 (see Figs. 1-2) having a radially-extending shaft passage diameter (claim 9); wherein the at least one of the first shaft 38 and the second shaft 46 includes a shaft diameter (not numbered; however, clearly seen in Fig. 1-2) (claim 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axially-extending passage defined between the shaft diameter and the bore diameter, the passage circulating lubricant therethrough, as taught by Moody, Jr. in the Albright or Sennet apparatus, since the use thereof would have reduced the friction between the outer surface of the shaft and the inner surface of the rotor and improved the performance of the screw device.   
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Albright or Sennet in view of Moody, Jr.,  as applied to claims 1 and 7 above, and further in view of legal precedent.
	The modified Albright or Sennet discloses the invention as recited above; however, the modified Albright or Sennet fails to disclose the axial shaft passage diameter is less than approximately 80% of at least one of the first shaft diameter and the second shaft diameter.     
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axial shaft passage diameter being less than approximately 80% of at least one of the first shaft diameter and the second shaft diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
10 is rejected under 35 U.S.C. 103 as being unpatentable over Albright or Sennet in view of Moody, Jr.,  as applied to claims 1 and 9 above, and further in view of legal precedent.
	The modified Albright or Sennet discloses the invention as recited above; however, the modified Albright or Sennet fails to disclose the radially-extending shaft passage diameter is less than approximately 40% of the shaft diameter.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the radially-extending shaft passage diameter is less than approximately 40% of the shaft diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
16.	Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over any one Hamilton or Mirzoev in view of Sennet (Publication Number DE1192055B).   
	Hamilton or Mirzoev discloses the invention as recited above; however, Hamilton or Mirzoev fails to disclose the second rotor including a first portion axially abutting a second portion such that the first portion is configured to rotate independently from the second portion.
	Regarding claim 14, as shown in Figs. 1-2, Sennet teaches that wherein the second rotor 8, 9 includes a first portion 8, 9, 16 axially abutting a second portion 8, 9, 18, 30 such that the first portion is configured to rotate independently from the second portion; wherein the first rotor 7 includes first helical lobes 7, 4 and second helical lobes 7, 5, 6, and the second rotor 8, 9 includes a first portion 8, 9, 16 configured to mesh with the first helical lobes 7, 4 and a second portion 8, 9, 18, 30 configured to mesh with the second helical lobes 7, 5, 6 and rotate independently from the first portion 8, 9, 18, 30 (claim 17).  It would have been obvious to one having ordinary skill . St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04).  
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first rotor having the first and second helical lobes and the second rotor having the first and second portion, as taught by Sennet in the any one of Hamilton or Mirzoev apparatus, since it has been held that mere duplication of the essential working parts of a device provides only one section being used when a screw pump/machine of the shortest length is required and additional lengths of housing sections and idler screws added  to provide a longer screw pump/machine.
17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over any one Hamilton or Mirzoev in view of legal precedent.
	Hamilton or Mirzoev discloses wherein the first shaft (74 in Hamilton; 11 in Mirzoev) includes a first shaft diameter; however, Hamilton or Mirzoev fails to disclose the axial shaft passage diameter (84 in Hamilton; 27 in Mirzoev) is less than approximately 80% of at least one of the first shaft diameter and the second shaft diameter.     
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axial shaft passage diameter being less than approximately 80% of at least one of the first shaft diameter and the second shaft diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over any one Hamilton or Mirzoev in view of legal precedent.
	Hamilton or Mirzoev discloses wherein the first shaft (74 in Hamilton; 11 in Mirzoev) includes a first shaft diameter; however, Hamilton or Mirzoev fails to disclose the radially-extending shaft passage diameter (144 in Hamilton; 14 in Mirzoev) is less than approximately 40% of at least one of the first shaft diameter and the second shaft diameter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the radially-extending shaft passage diameter is less than approximately 40% of at least one of the first shaft diameter and the second shaft diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
Prior Art
19.	The IDS (PTO-1449) filed on June 24, 2019 has been considered.  An initialized copy is attached hereto.  
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents: A. Lysholm (U.S. Patent Number 2,410,172), Cerpelli (U.S. Patent Number 3,667,879), Mohr (U.S. Patent Number 5,393,209), Rohfing (U.S. Patent Number 5,624,249), Mezzedimi (U.S. Patent Number 5,738,505), Graber, Jr. (U.S. Patent Application Publication Number 2002/0048524) and North (U.S. Patent Application Publication Number 2008/0031761), each further discloses a state of the art.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746